Title: Gideon Gooch to Thomas Jefferson, 29 October 1810
From: Gooch, Gideon
To: Jefferson, Thomas


          
            Sir
            Octr 29th 1810
          
            I have two Barbary Rams at Mr Madisons farm Blackmeadow which I Brot on from washington last week one for you the other for Colon Coles also five or six quarts of Berrys. I have for Gotten the name of them—they are remarkable for hedging—and the tree is said to grow as large as pear treesyrs &c
          
            G Gooch
        